EXHIBIT 10.15


AMENDMENT TO THE


AMENDED AND RESTATED EFC BANCORP INC.


1998 STOCK-BASED INCENTIVE PLAN AND


THE EFC BANCORP, INC. 2000 STOCK OPTION PLAN
(IN CONNECTION WITH THE MERGER OF EFC BANCORP, INC. AND MAF BANCORP, INC.)

        This Amendment to the Amended and Restated EFC Bancorp, Inc. 1998
Stock-Based Incentive Plan and the EFC Bancorp, Inc. 2000 Stock Option Plan
(collectively referred to herein as the “Option Plans”), executed on this 15th
day of November, 2005, by EFC Bancorp, Inc. (the “Company”).

        WHEREAS, the Board of Directors of the Company maintains the Option
Plans for the benefit of certain employees and outside directors of the Company
and EFS Bank (the “Bank”) ; and

        WHEREAS, the Company has entered into an Agreement and Plan of
Reorganization with MAF Bancorp, Inc. (“MAF”) as of June 29, 2005 (the “Merger
Agreement”) pursuant to which the Company will merge with and into MAF Bancorp,
Inc.; and

        WHEREAS, Section 1.3(b) of the Merger Agreement provides that the Option
Plans shall be amended as of the Effective Time to provide for the conversion or
cancellation of options in accordance with the terms of the Merger Agreement;
and

        WHEREAS, Section 17 of the Amended and Restated EFC Bancorp, Inc. 1998
Stock-Based Incentive Plan and Section 16 of the EFC Bancorp, Inc. 2000 Stock
Option Plan permit the Company to amend the Option Plans from time to time.

        NOW, THEREFORE, the Option Plans shall be, and hereby are, amended
effective as of November 15, 2005, as follows:


FIRST CHANGE

        Section 21 of the Amended and Restated EFC Bancorp, Inc. 1998
Stock-Based Incentive Plan shall be deleted in its entirety and replaced with
the following new Section 21:

    “21.        MERGER WITH MAF BANCORP, INC.

          Pursuant to the Agreement and Plan of Reorganization dated June 29,
2005 (the “Merger Agreement”) by and between MAF Bancorp, Inc. and the Company,
the Company will be merged with and into MAF (the “Merger”) and each share of
Company common stock outstanding as the effective time of the Merger will be
converted into a right to receive shares of MAF common stock, cash or a
combination of MAF common stock and cash. All participants will have the right
to elect to convert their outstanding


--------------------------------------------------------------------------------

  and unvested EFC Bancorp, Inc. stock options to MAF stock options in the
manner set forth in Section 1.3(a)(i) of the Merger Agreement or cancel their
outstanding and unexercised stock options in exchange for a cancellation payment
as set forth in Section 1.3(b) of the Merger Agreement (“Option Election”).
Following a Participant’s Option Election, the Company will prepare a conversion
or cancellation agreement for the Participant’s signature. In the event an
Option Election is not made, the Participant’s options will be cancelled and the
Participant will receive a cash payment as set forth in Section 1.3(b)(ii) of
the Merger Agreement.”



SECOND CHANGE

        The following new Section 20 shall be added to the EFC Bancorp, Inc.
2000 Stock Option Plan:

    “20.        MERGER WITH MAF BANCORP, INC.

          Pursuant to the Agreement and Plan of Reorganization dated June 29,
2005 (the “Merger Agreement”) by and between MAF Bancorp, Inc. and the Company,
the Company will be merged with and into MAF (the “Merger”) and each share of
Company common stock outstanding as of the effective time of the Merger will be
converted into a right to receive shares of MAF common stock, cash or a
combination of MAF common stock and cash. All participants will have the right
to elect to convert their outstanding and unvested EFC Bancorp, Inc. stock
options to MAF stock options in the manner set forth in Section 1.3(a)(i) of the
Merger Agreement or cancel their outstanding and unexercised stock options in
exchange for a cancellation payment as set forth in Section 1.3(b) of the Merger
Agreement (“Option Election”). Following a Participant’s Option Election, the
Company will prepare a conversion or cancellation agreement for the
Participant’s signature. In the event an Option Election is not made, the
Participant’s options will be cancelled and the Participant will receive a cash
payment as set forth in Section 1.3(b)(ii) of the Merger Agreement.”


        IN WITNESS WHEREOF, the Company hereby executes this Amendment as of the
date noted above.

ATTEST EFC BANCORP, INC.


 


/s/Ursula Wison
——————————————


/s/ Leo Flanagan
——————————————
For the Entire Board of Directors

265251